MEMORANDUM OPINION Mr. PRESIDING JUSTICE DIERINGER delivered the opinion of the court: This is an appeal from the Circuit Court of Cook County based on the findings of the trial judge following a post-decree hearing in a divorce action. The post-decree hearing was held to consider a motion requesting an increase in child support payments. The trial judge denied this motion. We have considered the alleged errors but find none. The judgment of the trial court is not against the manifest weight of the evidence, and therefore we affirm the judgment of Circuit Court. judgment affirmed. RURMAN and ADESKO, JJ., concur.